Citation Nr: 0126449	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 until August 
1966, and again from August 1967 until August 1972.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia, which denied the benefits sought on appeal.

The veteran has raised three claims that have not been 
developed.  First, he contends that he filed a timely notice 
of disagreement in response to the RO's March 1999 denial of 
his request to reopen a claim for service connection for a 
stomach disability.  Second, he has again asked the RO to 
reopen his claim for service connection for a stomach 
disability.  And third, he has presented a claim for service 
connection for a disability manifested by dizziness and loss 
of balance.  The RO should take appropriate action to develop 
these claims.

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND, following the ORDER 
in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's tinnitus claim has been obtained 
by the RO.

 2.  The veteran's tinnitus is manifested by frequesnt 
ringing in the ears.


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for tinnitus have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.87 Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  While 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

Regarding the VCAA as it relates to the veteran's tinnitus 
claim, the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the claims file contains two statements from co-workers, 
dated July 2001 and August 2001, respectively, which describe 
the nature and severity of the veteran's disability.   
Additionally, the veteran was afforded a VA examination in 
July 1999 in connection with his claim.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Under these 
circumstances, there is no reasonable possibility that 
further assistance to the veteran would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The veteran contends that he should be assigned a higher 
disability rating for his service-connected tinnitus.  A 
review of the record reveals that the veteran initially 
claimed service connection for tinnitus in a statement 
received by the RO in March 1999.  In a November 1999 rating 
decision the RO granted service connection and assigned a 10 
percent rating, effective March 31, 1999.  Maintaining that 
the 10 percent evaluation assigned by the RO did not 
adequately reflect the severity of his tinnitus, the veteran 
disagreed with that decision.  Since the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

As previously noted, the veteran was assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6260, under which a 10 percent evaluation is for application 
for tinnitus, recurrent.  Under this Code section, the 
assigned evaluation of 10 percent represents the maximum 
schedular evaluation available for tinnitus. 

In July 1999, the veteran underwent an audiological 
examination.  According to the report of the audiological 
examination, the veteran had had bilateral tinnitus for 25 
years.  As to whether the tinnitus was constant or periodic, 
the examiner reported "high-frequency."

Also of record are statements dated July 2001 and August 
2001, written by two individuals who work with the veteran 
and have observed the nature and severity of his hearing 
condition.  These letters do not specifically address the 
veteran's tinnitus, but rather speak to the veteran's hearing 
loss.  Both letters express the opinion that the veteran 
suffers from hearing loss and that this disability has 
interfered with his ability to satisfactorily perform his job 
functions.  Neither letter refers to ringing in the ears, or 
any other symptoms associated with tinnitus.

Based on the foregoing, the currently assigned 10 percent 
rating under Diagnostic Code 6260 is proper, and that there 
is no basis for a higher evaluation for any period of the 
claim.  Diagnostic Code 6260 does not offer a rating 
assignment in excess of 10 percent.  Therefore, this Code 
cannot serve as a basis for a higher evaluation.  In 
contemplating closely related Diagnostic Codes, the Board has 
considered whether the veteran could attain a higher 
evaluation by application of Diagnostic Code 6204, for 
peripheral vestibular disorders.  Diagnostic Code 6204, a 10 
percent rating is assigned for occasional dizziness, and a 30 
percent rating is assigned for dizziness and occasional 
staggering.  As the medical evidence of record does not 
indicate any episodes of staggering, Diagnostic Code 6204 
cannot serve as a basis for a higher rating.  Furthermore, 
the Board finds no other Diagnostic Codes that could provide 
a higher evaluation for any period of the veteran's claim.    

In conclusion, the veteran's symptomatology most closely 
approximates the criteria for the currently assigned initial 
rating of 10 percent under Diagnostic Code 6260 for the 
entire period of the claim, and thus the veteran's claim of 
entitlement to a higher initial evaluation must be denied. 



ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial disability rating in excess of 10 
percent for degenerative tinnitus, is denied.


REMAND

With respect to the veteran's claim of entitlement to an 
increased rating for bilateral hearing loss, further 
development must be completed in order to properly evaluate 
the severity of the veteran's disorder under the applicable 
Diagnostic Code.  

Proper application of the rating criteria for hearing loss is 
dependent on the availability of four critical numbers 
gleaned from the audiological examination.  38 C.F.R. 
§§ 4.85, 4.86.  

On the report of the veteran's audiological evaluation, no 
value was recorded for the veteran's puretone threshold at 
4000 Hz for the right ear.  As a result, the examiner did not 
calculate a "puretone threshold average" for the right ear, 
as required under 38 C.F.R. § 4.85.  Without this average, it 
is not possible to designate a level of hearing impairment 
under the appropriate tables, and as a result, no final 
disability evaluation can be derived.  The report includes no 
explanation for the absence of this important information.  
For this reason, the Board concludes that the veteran must be 
afforded another examination, which properly notes all 
required values under the Code.

Accordingly, the issue of entitlement to an increased 
disability rating for service-connected bilateral hearing 
loss is hereby REMANDED to the RO for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The veteran should be scheduled for  
a VA audiology examination, conducted by 
a state-licensed audiologist, that 
includes controlled speech discrimination 
(Maryland CNC) and a puretone audiometry 
test. The examination must be conducted 
without the use of hearing aids. 38 
C.F.R. § 4.85(a).  The audiometric 
findings at this examination must include 
puretone threshold values for each ear at 
1000, 2000, 3000, and 4000 Hz.  If for 
some reason a numeric value cannot be 
yielded, the examiner must note this, and 
a puretone threshold average must still 
be derived for each ear.  In such cases, 
the examiner must specifically explain 
which numbers were calculated in arriving 
at the puretone threshold average.  
Additionally, the examiner must record 
for each ear the percentage values 
yielded from the Maryland CNC Speech 
discrimination test.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2001), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.   If the requested information 
cannot be obtained, the report must 
include an explanation of the reasons the 
information is unavailable. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented. Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until she is notified.



		
	G.H. SHUFELT
	Member, Board of Veterans' Appeals



 



